Citation Nr: 9912230	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-00 170 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
on the basis of need for a higher level of aid and 
attendance, pursuant to 38 U.S.C.A. § 1114(r)(2).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to January 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to a higher 
level of special monthly compensation under 38 U.S.C.A. 
§ 1114(o), but denied an additional entitlement to a higher 
rate of special monthly compensation, based on the need for a 
higher level of aid and attendance, pursuant to the criteria 
of 38 U.S.C.A. § 1114(r)(2).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has established service connection for T9 
paraplegia secondary to a gunshot wound evaluated as 100 
percent disabling; loss of bowel sphincter, evaluated as 100 
percent disabling; loss of bladder sphincter, evaluated as 60 
percent disabling; and for depression, evaluated as 30 
percent disabling.  The veteran has also established 
entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 114(o) and 38 C.F.R. § 3.350(e).

3.  The evidence shows that the veteran's service-connected 
T9 paraplegia results in paralysis of both lower extremities 
together with loss of anal and bladder sphincter control, 
necessitating catheterization four times per day.


CONCLUSION OF LAW

The criteria for entitlement to an aid an attendance 
allowance, based on the need for a higher level of aid and 
attendance, pursuant to 38 U.S.C.A. § 1114(r)(2) are met.  
38 U.S.C.A. §§ 1114, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.350-3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that he is entitled to a higher rate of 
special monthly compensation, specifically, an entitlement to 
a higher rate of aid and attendance allowance on the basis of 
need for aid and attendance, pursuant to the criteria of 
38 U.S.C.A. § 1114(r)(2).  After a review of the record, the 
Board finds that the veteran's contentions are supported by 
the evidence, and that the criteria for entitlement to aid 
and attendance allowance, based on the need for a higher 
level of aid and attendance, pursuant to 38 U.S.C.A. 
§ 1114(r)(2), are met.

The veteran has established service connection for T9 
paraplegia secondary to a gunshot wound evaluated as 100 
percent disabling; loss of bowel sphincter, evaluated as 100 
percent disabling; loss of bladder sphincter, evaluated as 60 
percent disabling; and for depression, evaluated as 30 
percent disabling.  The veteran has also established 
entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).

The regulations provide that a veteran receiving the maximum 
rate under § 1114(o) or § 1114(p) who is in need of regular 
aid and attendance or a higher level of care is entitled to 
an additional allowance during periods he or she is not 
hospitalized at United States Government expense.  
38 U.S.C.A. § 1114(r)(1)-(2) (West 1991 & Supp. 1998).  

In addition, this higher level of aid and attendance 
allowance is payable whether or not the need for regular aid 
and attendance or a higher level of care was a partial basis 
for entitlement to the maximum rate under § 1114(o) or 
§ 1114(p), or was based on an independent factual 
determination.

Determination of the factual need for aid and attendance is 
subject to the criteria of 38 C.F.R. § 3.352(b) (1998), which 
provide that the need for a higher level of care shall be 
considered to be the need for personal health-care services 
provided on a daily basis in the veteran's home by a person 
who is licensed to provide such services or who provides such 
services under the regular supervision of a licensed health-
care professional.  Personal health-care services include 
(but are not limited to) such services as physical therapy, 
administration of injections, placement of indwelling 
catheters, and the changing of sterile dressings, or like 
functions which require professional health-care training or 
the regular supervision of a trained health-care professional 
to perform.  A licensed health-care professional includes 
(but is not limited to) a doctor of medicine or osteopathy, a 
registered nurse, a licensed practical nurse, or a physical 
therapist licensed to practice by a State or political 
subdivision thereof.  38 U.S.C.A. § 1114(r) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.352(b)(2) (1998).

The recent medical evidence consists of the veteran's VA 
rating examinations dated August 1996.  The report from the 
veteran's neck examination found the veteran to be a 23 year 
old with serious residuals from three gunshot wounds, one of 
which injured his spine.  The report of the radiology 
examination states that a "bullet is projected at the 
anterolateral part of the tenth thoracic vertebral body".  
The objective neck examination found that the veteran 
"presents in a wheelchair and could not get out of it, that 
he could not use his lower extremities, stand or walk."  The 
motor examination of the upper extremities is normal, the 
lower extremities were atrophic with flaccid muscle tone from 
the hips down.  The deep tendon reflexes were also absent 
from the abdominal area down.  There were no plantar 
responses and no reflexes in the lower extremities.  The 
impression was "permanent paraplegia with no use of the 
lower extremities and none to be expected in the future," 
with loss of bowel and bladder control. The report from the 
veteran's aid and attendance examination shows that the 
veteran does his own catheterizations every four hours.  The 
report from the stomach examination shows that the veteran 
has no control over his bowels, that he utilizes a Thuravac 
procedure, similar to a mini enema, every other day, and that 
home health care nurses come twice a week to perform services 
such as bandaging his decubitus ulcer.  The report from the 
stomach examination also diagnoses status post gunshot wound 
to the lungs with bilateral pneumothoraces and bilateral 
chest tube placement.

The Board notes that the pertinent regulations provide that 
the placement of an indwelling catheter is considered to 
necessitate personal health-care service.  The Board notes 
that the veteran performs self-catheterization multiple times 
per day and is assisted in some functions by his mother.  
While he currently only has professional health care provided 
in his home twice per week, the evidence shows that such 
services are actually needed on a daily basis, and that the 
veteran is assisted by his mother and self-catheterized every 
four hours.  Therefore, based upon the evidence of record and 
resolving all benefit of the doubt in the favor of the 
veteran, the Board finds that the veteran has established 
entitlement to a higher level of aid and attendance, pursuant 
to 38 U.S.C.A. § 1114(r)(2).


ORDER

Entitlement to a higher rate of special monthly compensation 
on the basis of need for a higher level of aid and 
attendance, pursuant to the criteria of 38 U.S.C.A. 
§ 1114(r)(2), is granted.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

